UNITED STATES DISTRICT COURT USDC SDNY

DOCUMENT ELE
SOUTHERN DISTRICT OF NEW YORK FILED CTRONICALLY

DOC#: _____________
IGT, DATE FILED: _"?____2_3:/0;_

 

Plaintiff,
17-CV-9792 (ALC)
-against-
OPINION AND ORDER
HIGH 5 GAMES, LLC

Defendant.

 

 

ANDREW L. CARTER, JR., United States District Judge:

Plaintiff lnternational Game Technology (“IGT”) brings this action against Defendant
HlGH 5 GAMES, LLC ("HSG") alleging (I) Federal Trademark lnfn'ngement; (ll) Federal
Unfair Competition; (lll) Breach of Contract; (IV) Deceptive Acts and Practices - General
Business Law § 349, 350 and 350-1; and (V) Federal Copyright lnfringement. ECF No. 56.
Defendant now Moves to Disrniss the First Arnended Complaint (“FAC”) pursuant to Rule
lZ(b)(6) of the Federal Rules of Civil Procedure. For the reasons set forth below, Defendant’s
motion is GRANTED in part and DENIED in part.

BACKGROUND

I. Factual Background1

A. The Parties

 

1 The following facts derive from lGT’s FAC and are presumed to be true and are construed in the light most
favorable to IGT. See Cam`er v. Micha, Inc., No. 06 Civ. 4699, 2007 WL ll87lSS, at *l (S.D.N.Y. Apr. 20, 2007);
ECF No. 56.

 

IGT develops and distributes computerized gaming equipment and software in the casino-
style slot games field.

IGT owns and holds United States Trademark Registrations for the GOLDEN GODDESS
and DA VINCI DIAMONDS titles.2 IGT also owns all patents, trademarks, copyrights, and
applications for registration of any intellectual property related to GOLDEN GODDESS, CATS,
and DA VINCI DIAMONDS.3 Id. at 1]1[ lO-l4.

Defendant HSG provided IGT with certain casino-style slot games they created and
developed. IGT distributed those games both as slot gaming machines to physical casino
operators and hosted them as online for-wager games and online non-wager social games. These
games included titles such as GOLDEN GODDESS, CATS, and DA VINCI DIAMONDS. Id. at
ll 15.

B. The Settlement Agreement

Due to a dispute regarding these games, the parties sued one another in the United States
District Court for the Northern District of Illinois. See IGT v. Hz`gh 5 Games, LLC, Case No. 15
cv-Zl63 and High 5 Games, LLC v. IGT, Case No. l:l5-cv-02l33 (“the N.D. Illinois Actions”).
On January l, 20l6, the parties settled the N.D. lllinois Actions and executed a Settlement
Agreement (“Settlement Agreement”), setting forth the parties’ rights regarding, among other
intellectual property, the trademarks GOLDEN GODDESS, CATS, and DA VINCI
DIAMONDS and the artwork associated with games using those marks. Id. at 11 l7.

C. Discoveries after the Settlement Agreement’s Effective Date

 

2 Registration Nos. 3976064 and 3330664 respectively. ECF No. 56, 1[1[ 9,10.

3 IGT received the following U.S. Copyright Registrations: VA 2-082-268, titled GOLDEN GODDESS GAMING
MACHINE for Z-D artworl<, which has an Effective Date of Registration of Januaryl l, 2018; VA 2-082-956, titled
CATS GAMING MACHINE for Z-D artwork, which has an Effective Date of Registration of January l l, 2018; and
VA 2-()84-417, titled DAVINCI DIAMONDS GAMING MACHINE for Z-D artwork, which has an Effective Date
ofRegistration ofJanuary 22, 2018. ECF No. 56,1]11 12-l4.

2

 

Around November 2, 2017, IGT learned that H5G continued to use the GOLDEN
GODDESS and CATS trademarksand artwork within casino-style slot games on its casino apps
for smartphones and electronic devices. Id. at 11 l9. IGT alleges that H5G continues to offer and
distribute these apps to the public. Id. Specifically, IGT alleges H5G uses GOLDEN GODDESS
in connection with its product “GOLDEN GODDESS Casino - Best Vegas Slot l\/lachines,”
which is a casino-style slot game, and CATS in connection with “CATS Casino.” IGT never
approved of H5G’s use of these trademarks or the copyrighted artwork and H5G is not licensed
to do so. Id. at 11 22. Between November 16 and December ll, 20l7, IGT objected to the use and
tried to address these concerns, but H5G argued it was free to use them. Id. at 11 35.

On or about January 19, 2018, IGT learned that H5G also used their DA VINCI
DIAMONDS trademark and copyrighted artwork within its “DA VlNCI DIAMONDS Casino”
slot game on its app and other electronic devices it continues to distribute to the public. Along
with the app, H5G uses DA VINCI DIAMONDS in connection with its casino-style slot game
“DA VINCI DIAMONDS Casino - Best Free Slot l\/lachines.” Similar to the other titles, IGT
never approved of H5G’s use of the DA VINCI DIAMONDS trademark or the copyrighted
artwork and H5G is not licensed to do so. Id. at 1111 42-43. IGT continues to investigate whether
H5G has used or is using additional IGT trademarks or artwork contrary to the license. Id. at 11
44.

II. Procedural Background

On December l4, 2017, IGT filed its Complaint alleging: (I) Federal Trademark
lnfringement; (II) Federal Unfair Competition; (lll) Breach of Contract; and (IV) Deceptive
Acts and Practices - General Business Law § 349, 350 and 350-1. ECF No. l. On December

26, 2017, IGT filed a Motion for Preliminary Injunction, seeking to enjoin H5G from using

 

the casino-style slot games at issue. ECF No. 9. On January 13, 2018, H5G sought leave to
file a Motion to Dismiss IGT’s Complaint pursuant to Fed. R. Civ. P. § 12(b)(6). ECF. No.
26. On January 17, 2018, after oral argument on lGT’s Motion for Preliminary Injunction,
the Court denied Plaintiff" s Application for lnjunctive Relief. ECF No. 54. On January 31,
2018, IGT filed the FAC adding causes of actions regarding the DAVINCI DIAMONDS and

Copyright lnfringement. ECF. No. 56.

On February 13, 2018, the Court held a hearing concerning Section 9(f) of the Settlement
Agreement. ECF No. 76. On March 16, 2018, the Court issued an Order enjoining H5G
“from infringing on Section 9(f) of the parties’ Settlement Agreement, through its use of the
GOLDEN GODDESS, CATS, and DAVINCI DIAMONDS trademarks.” ECF No. 69. On
l\/larch 20, 2018, IGT requested the Court to Order H5G to Show Cause for failing to comply
with the Preliminary lnjunction Order. ECF No. 70. On April 3, 2018, H5G filed its
opposition and asserted compliance with the Court’s Injunctive Order.. ECF. No. 76. On
April 17, 2018, the Court denied IGT’S Order of Contempt Application, and clarified the

Injunctive Order. ECF. No. 83.

On April 26, 2018, H5G filed this Motion to Dismiss Plaintiff` s FAC in its entirety
pursuant to Rule 12(b)(6). ECF No. 84. H5G argues that IGT is unable to sustain any cause
of action in the FAC and, in any event, lGT’s claims are barred by the release provisions in

the Settlement Agreement. ECF. No. 76.
LEGAL STANDARD

To survive a motion to dismiss, “a complaint must contain sufficient factual matter,

359

accepted as true, to ‘state a claim to relief that is plausible on its face. Valley Lane Indus.

4

 

 

Co. v. Vl'ctoria ’s Secret Direct Brcmd Mgmt, LLC, ll-3045-cv, 2012 WL 147919, at *l (2d
Cir. Jan. 19, 2012) (quoting Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009)). “A claim has
facial plausibility when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Id. (quoting
Iqbal, 129 S.Ct. at 1949); Sofm’are For Moving, Inc. v. Frl`d, No. 09 Civ. 4341, 2010 WL

2143670, at *2 (s.D.N.Y. May 10, 2010).

In ruling on a 12(b)(6) motion, a court may consider the complaint as well as “any
written instrument attached to the complaint as an exhibit or any statements or documents
incorporated in it by reference.” Za'enek Marek v. Ola’ Navy (Apparel) Inc,, 348 F.Supp.2d
275, 279 (S.D.N.Y. 2004) (citing Yak v. Bank Brussels Lambert, 252 F.3d 127, 130 (2d Cir.
2001) (internal quotations omitted). The party moving for dismissal must show that no claim

has been stated. Goldberg v. Danaher, 599 F.3d 181, 183-184 (2d Cir. 2010).
DISCUSSION
I. The Settlement Agreement Does Not Bar Plaintiff’ s Claims

H5G argues that the Settlement Agreement’s release provisions bar lGT’s FAC. IGT
contends that the Settlement Agreement resolved prior disputes between lGT and H5G prior to
2016 only, and the FAC relates to alleged violations after the Settlement Agreement went into

effect. The Settlement Agreement reads,

“IGT and H5G -: [m]ay have sustained Losses that are presently unknown and unsuspected, and
that such Losses as may have been sustained may give rise to additional Losses in the future The
parties further acknowledge that they have negotiated this Settlement Agreement taking into
account presently unsuspected and unknown Losses, and the parties voluntarily and with full
knowledge of its significance, expressly waive and relinquish any and all rights the Releasing

 

Parties may have under any statute, rule, or common law principle, in law or equity, relating to
limitations on general releases and such Losses.

See Ex. A, p. 5, 11 3(d). Defendants argue that lGT’s FAC relates to “Losses in the future” and
thus the parties agreed to release these causes of action.4 However, the Settlement Agreement,
which became effective in 2016, only disposed of causes of action relating to the 2012 Litigation
up to that point. See Id. at § 3(a) and 3(c). Section 3(a) is a limited release limited to “Losses that
any Releasing Person and their Affiliates had, now has, or may have had or may hereafter
discover without regard to the subsequent discovery or existence of different or additional facts. .
. related to the Allegations, Litigation, or 2012 Agreement.” Id.

This understanding is further evidenced by Section 18 of the Settlement Agreement, in which
the parties confirmed that “[t]his Settlement Agreement . . . is the entire agreement between the
parties concerning the Litigation, Allegations, the 2012 Agreement and any other matters
between the Parties as of or before the Effective Date.” ECF. No. 86; Ex. A at § 18.

Furthermore, the Settlement Agreement contains a licensing regime with the licenses’
conditions and enforcement provisions. See e.g., ECF No. 86, Ex. A at § 9(a)-(h), et seq. For
example, H5G can only use IGT’s trademarks with IGT’s approval and non-approved uses of
IGT’s trademarks are “not licensed.” See e.g. Id. at § 9(f). Accordingly, the Settlement
Agreement contemplated and left open the possibility of future claims based on any or all of
IGT’s trademarks for future resolution.

“New York law permits a party to release unknown claims, including unknown fraud
claims,” but only “so long as the release is intentional and fairly made.” Cem‘ro Empresarial

Cempresa S.A. v. Am. Movil, S.A.B. de C.V., 17 N.Y.3d 269, 276 (2011) (emphasis added). The

 

4 Section 3(a) defines “Losses” as “any and all manner of actions, causes of action, suits, claims, demands,
judgments, liabilities, debts, damages, losses, costs, expenses, judgments, awards, interest, compensation, and
proceeds, whether based in tort, contract, strict liability or other theory, arising in law or equity, fixed or contingent,
known of unknown, foreseeable or not, certain or contingent, disclosed or undisclosed, or asserted or not”

6

 

limited release of prior causes of action in the Settlement Agreement Section 3 combined with
the licensing regime detailing how H5G may use IGT’s intellectual property under the
Settlement Agreement Section 9 et seq. indicate that IGT did not “intentional[ly]” or “fairly”
release any claims asserted in the FAC. Therefore, as explained below, each cause of action in
the FAC accrued after 2016 and thus is not barred by the Settlement Agreement.5 The Court now
addresses each claim’s plausibility.

ll. Trademark Infringement

IGT’s first cause of action is for trademark infringement As an initial matter, the Court finds
that the Settlement Agreement does not release H5G from liability on this count. H5G’s accused
infringement of lGT’s registered “GOLDEN GODDESS” and “DA VINCI DlAl\/IONDS”
trademarks began after January 1, 2016, after H5G agreed that IGT was the sole owner of these
particular marks, and after IGT told H5G that use of these particular registered Trademarks that
did not comply with Sections 9(e) and 9(f) was not authorized See e.g., ECF No. 56 at 1111 17-19,

25-27, 32-36, 38, 42-43.

To prevail on a trademark infringement claim brought under 15 U.S.C. § 1114(1)(a), a
plaintiff must establish that (l) it has a valid mark that is entitled to protection under the Lanham
Act; and that (2) the defendant used the mark, (3) in commerce, (4) in connection with the sale or

advertising of goods or services, (5) without the plaintiff’s consent. Transcience Corp. v. Bz`g

 

5 See also Worla' Wrestling Entertainmem v. Jakks Pacifz`c, where the court held that a settlement agreement, when
read as a whole, did not bar the claims at issue, despite the presence of language more expansive than the language
of the 2016 Settlement Agreement at issue in this case. 530 F. Supp. 2d 486, at 530~531 (SDNY 2007) (holding that
a provision releasing defendant “from any and all claims . . . of every kind and nature whatsoever, whether known or
unknown, . . . arising from or relating to the Audit” made clear that “the Parties intended to bar claims arising out of
the Audit itself.”) Here, the 2016 Settlement Agreement places similar limitations on the release in § 3(a), limiting
the release to losses “related to the Allegations, Litigation, or 2012 Agreement, including the financial audits of each

party-51

 

Time Toys, LLC, 50 F. Supp. 3d 441, 449 (S.D.N.Y. 2014), citing 1-800 Com‘acts, Inc. v.

WhenU.Com, Inc., 414 F.3d 400, 406-07 (2d Cir. 2005).

Here, IGT alleges sufficient facts to sustain a federal trademark infringement claim. First,
IGT contends it owns two registered federal trademarks - GOLDEN GODDESS and DAVINCI
DlAMONDS (Registration No. 3976064 and No. 3330664, respectively). ECF No. 86 at 18.
Second, lGT properly alleges H5G used the registered trademarks within the stream of
commerce in connection with the sale of goods without their consent. For example, the FAC
claims that the GOLDEN GODDESS and DAVINCI DIAMONDS games “were being offered
for distribution to the public.” Ia’. at 19. Further, the FAC states that “[p]rior to such use of the
trademark GOLDEN GODDESS and the copyrighted artwork, High 5 Games did not obtain

approval from lGT” Id. at 25.

ln addition, plaintiffs must also allege that, “the defendant’s use of the mark is likely to cause
confusion ‘as to the affiliation, connection, or association of [defendant] with [plaintiff], or as to
the origin, sponsorship, or approval of [the defendant’s] goods, services or commercial activities
by [plaintiff].”’ Zz`mmerli TextilAG v. Kabbaz, No. 14-CV-1560, 2015 WL 5821523, at *4
(E.D.N.Y. Sept. 30, 2015). (internal citation omitted);15 U.S.C. § ll25(a)(l)(A); See also Estee
Lauder Inc. v. The Gap, Inc., 108 F.3d 1503, 1508-09 (2d Cir. 1997); Gruner + Jahr USA Publ'g
v. Meredith Corp., 991 F.2d 1072, 1075 (2d Cir. 1993). Likelihood of confusion requires that “an
appreciable number of ordinarily prudent purchasers are likely to be misled, or indeed simply
confused, as to the source of the goods in question, or are likely to believe that the mark’s owner
sponsored, endorsed, or otherwise approved of the defendant’s use of the mark[.]” Merck & Co.
v. Mediplan Health Consultz`ng, Inc., 425 F. Supp. 2d 402, 411 (S.D.N.Y. 2006) (internal

quotations and citations omitted). To determine whether a mark will likely confuse consumers,

8

 

courts rely on the “well established” Polaroicl Corp. v. Polamd Elecs. Corp., 287 F.2d 492, 495

(2d Cir. 1961) eight-factor balancing test.6

Despite the balancing test, courts consistently maintain that “[l]ikelihood of confusion is a
fact-intensive analysis that ordinarily does not lend itself to a motion to dismiss.” Van Praagh,
993 F. Supp. 2d at 303 (quoting The Name LLC v. Arias, No. 10 Civ. 3212, 2010 WL 4642456,
at *5 (S.D.N.Y. Nov. 16, 2010); see also Peek & Cloppenburg KG v. Revue, LLC, 2012 WL
4470556 at *5 (S.D.N.Y. Sept. 19, 2012) (quoting DC Comz`cs Inc; v. Reel Fantasy, Inc., 696
F.2d 24, 26 (2d Cir. 1982) (“[A] likelihood of confusion is a question of fact as to the probable or

actual actions and reactions of prospective purchasers of the goods or services of the parties.”)7

Nevertheless, lGT advanced sufficient facts alleging the existence of a likelihood of
confusion lGT’s FAC contains extensive evidence to support their claim that H5G’s “Golden
Goddess” game creates a likelihood of confusion in addition to the alleged facts. See e.g., ECF
No. 86, Ex. A at 1111 19-27. For example, the FAC describes H5G’s “Platinum Goddess” mark as
being substantially similar to lGT’s registered “GOLDEN GODDESS” trademark and provides a

side-by-side comparison of the two marks to support the allegation.8

Considering the Court must accept the FAC’s factual allegations as true and draw all

reasonable inferences in favor of the non-moving party, the Court finds that IGT has pleaded a

 

6 See Merck & Co. ,425 F. Supp. 2d at 411; Van Praagh v. Gratton, 993 F Supp 2d 293, 301 (E. D N. Y. 2014); Sola
Franchise Corp. v. Solo Salon Studios Inc., No. 14- CV- 0946, 2015 WL 1299259, at *8 (E. D. N. Y. Mar 23, 2015)

7 Merck & Co., 425 F. Supp. 2d at 412; Nasclaq StockMkZ. v. Archipelago Holclings, 336 F. Supp. 2d 294 305

(S D N. Y. 2004) (recognizing that assessing likelihood of confusion involves a factual inquiry which 15
inappropriate when determining a motion to dismiss),' Ritani, LLC v. Aghjayan, 880 F. Supp. 2d 425, 446 (S.D.N.Y.
2012) (collecting cases).

8 IGT provided a side-by-side comparison of lGT’s DA VlNCl DIAMONDS trademark and copyrighted artwork
and H5G’ s use ofit in the FAC as well FAC at 11 40

 

valid cause of action for trademark infringement under 15 U.S.C. § 1114 and H5G’s l\/Iotion to

Dismiss with respect to this claim is DENIED.

III.Federal Unfair Competition Claims

lGT’s federal unfair competition claim pursuant to 15 U.S.C. § 1125(a) alleges H5G

unlawfully used lGT’s registered and unregistered trademarks

Section 43(a) of the Lanham Act protects against two types of "unfair competition" -- false
designations of origin and false descriptions or representations related to products entering the
stream of commerce 15 U.S.C. § 1125(a); Shen Mfg. Co. v. Sancrest Mz'lls, Inc., 673 F. Supp.
1199, 1202 (S.D.N.Y. 1987). The “federal unfair competition provision” of the Lehman Act is
broader than the federal trademark infringement provision and “protects unregistered
trademarks[.]” L'Oreal USA, Inc. v. Trencl Beauly Corp., No. 11 Civ. 4187, 2013 WL 4400532,
at *14 (S.D.N.Y. Aug. 15, 2013) (quoting 15 U.S.C. § 1125(a)); see also Lopez v. Gap, lnc., 883
F. Supp. 2d 400, 412-413 (S.D.N.Y. 2012); Van Praagh, 993 F. Supp. 2d at 301. Courts apply
the same federal trademark infringement analysis to federal unfair competition claims. Louis
Vuilton Malletier v. Dooney & Bourke, Inc., 454 F.3d 108, 114 (2d Cir. 2006) (“Because the
trademark at the core of this case is unregistered, we focus our discussion on the § 43(a)
claim. Yet, we note that the same analysis applies to claims of trademark infringement under §
32”) (citing Vz`rgin Enters. Lta’. v. Nawab, 335 F.3d 141, 146 (2d Cir. 2003)); see also 15 U.S.C.
§§ 1114, ll25(a). Tz`me, Inc. v. Petersen Publ'g Co. L.L.C., 173 F.3d 113, 117 (2d Cir. 1999)

(noting that “Gruner test” is applicable to claims brought under § 1114(1) and § 1125(a)).

Therefore, for the reasons discussed above, lGT’s unfair competition claim for its registered
trademarks survives Defendant’s Motion to Dismiss. Similarly, lGT stated a plausible unfair

10

 

competition claim as to its unregistered CATS trademark IGT alleges H5G used CATS for the
confusingly similar “l\/lajestic Cats” mark within its “Cats Casino” game without authorization
lGT also provided a side-by-side comparison of the two marks for support. Furthermore, like the
registered trademarks, H5G publicly used CATS in commerce in connection with the sale or

advertising of goods or services.

Furthermore, as in Count l, the Settlement Agreement does not release H5G from liability on
claims for unfair competition9 Thus, for the same reasons as lGT’s trademark infringement
claim, IGT’s unfair competition claim as to both its registered and unregistered trademarks

survives the motion to dismiss.
IV. Breach of Contract

lGT alleges H5G breached the Settlement Agreement in numerous ways, including using
lGT’s trademarks and artwork within a casino-style slot game after January 1, 2016, and using

IGT’s trademarks without lGT’s prior approval after January l, 2016. Ial. at 1111 19-44.10

Under New York law, a breach of contract claim must allege: (i) the existence of a contract;
(ii) adequate performance of the contract by the plaintiff; (iii) breach by the other party; and (iv)

damages suffered as a result of the breach. See Harsco Corp. v. Seguz`, 91 F.3d 337, 348 (2d Cir.

 

9 H5G’s accused infringement of lGT’s unregistered “CATS” mark began after January 1, 2016, after H5G agreed
that IGT was the sole owner of the mark, and after IGT told H5G that use of this trademark that did not comply with
§ 9(e) and 9(f) was not authorized See, e.g., 56 at 1111 17-19, 25-27, 32-36, 38, 42- 43.

Plaintiff points out that the Court previously granted Preliminary Injunctive relief in favor of IGT on this count
and specifically found that H5G violated the Settlement Agreement. See ECF No. 69. However, courts are not bound
by their former preliminary injunction decisions which applied preliminary injunction standards Krauth v. Exec.
Telecard, Lta'., No. 95 CIV. 3967 (RWS), 1996 WL 29420, at *12 (S.D.N.Y. Jan. 24, 1996) (citing Male v.
Crossroads Assoc., 337 F. Supp. 1190, 1194 (S.D.N.Y. 1971), affd 469 F.2d 616 (2d Cir. 1972)).

ll

 

1966) (citation omitted); see also Wolffv. Rare Mea’z'um, Inc., 171 F. Supp. 2d 354, 357-58

(S.D.N.Y. 2001) (citation omitted).

Here, lGT adequately pleaded the existence of an agreement with H5G by “pleading
provisions of the contract upon which the claim is based.” James v. Countrywide Fz`n. Corp., 849
F. Supp. 2d 296, 322 (E.D.N.Y. 2012) (quoting Howell v. Am. Airlines Inc., No. 05 Civ. 3628,
2006 WL 3681144, at *3 (E.D.N.Y. Dec. 11, 2006)). Furthermore, IGT adequately alleged the
remaining elements: (ii) IGT adequately performed the contract; (iii) H5G breached the express
provisions in the Settlement Agreement by using lGT’s intellectual property without

authorization; and (iv) lGT suffered damages due to H5G’s breach.

Furthermore, as explained above, nothing in the Settlement Agreement releases H5G from
liability on this count. Therefore, H5G’s Motion to Dismiss IGT’s breach of contract claim is

DENIED.

V. Deceptive Acts and practices, False Advertising, Injury to Business Reputation and

Dilution - General Business Law Sections 349, 350, and 360-l

A. General Business Law Sections 349 and 350

IGT further alleges that H5G's conduct violated New York General Business Law sections
349 and 350, which respectively prohibit deceptive acts and practices and false advertising
These claims have the same elements. See In re Scotts EZ Seed Lz`tz`g., 304 F.R.D. 397, 409
(S.D.N.Y. 2015); Koch v. Acker, Merrall & Conclit Co., 18 N.Y.3d 940, 967 N.E.2d 675, 675-76,
944 N.Y.S.2d 452 (2012). To state a claim, a plaintiff must allege that “(l) the defendants
deceptive acts were directed at consumers, (2) the acts are misleading in a material way, and (3)
the plaintiff has been injured as a result.” See Maarz`zio v. Gola'smz'fh, 230 F.3d 518, 521 (2d

12

 

Cir.2000). However, GBL § 349 and § 350 are primarily consumer protection devices as
opposed to tools to resolve competitor disputes Securitron Magnalock Corp. v. Schnal)olk, 65
F.3d 256, 264 (2d Cir. 1995). See also Ana’re Strishak & Assocs., P.C. v. Hewlett Packarcl Co.,
300 A.D.2d 608, 609 (App.Div. 2d Dep’t 2002) (plaintiff must allege “an impact on consumers v
at large” to state a false advertising claim under § 350).

Although these sections are consumer protection statutes, courts have found that industry
competitors may enforce them under limited circumstances See Gucci Am., Inc. v. Duty Free
Apparel L),‘a’., 277 F. Supp. 2d 269, 273 (S.D.N.Y. 2003) (“‘[C]orporate competitors now have
standing to bring a claim under this [statute] so long as some harm to the public at large is at
issue....”’) (quoting Securz`lron Magnalock Corp. v. Schnabolk, 65 F.3d 256, 264 (2d Cir. 1995)).

Therefore, a non-consumer plaintiff has standing when the “gravamen of the complaint [is]
consumer injury or harm to the public interest” and “allege[s] conduct that has significant
ramifications for the public at large.” Guccz` Am., Inc., 277 F. Supp. 2d at 273; see also Feel
Bel),‘er Kids, Inc. v. Kia's in Neeal, ]nc., No. CV-06-0023 DRH AKT, 2012 WL 4483000, at *8
(E.D.N.Y. Aug. 28, 2012), report and recommendation adopted, No. 06 CV 23 DRH AKT, 2012
WL 4483 874 (E.D.N.Y. Sept. 27, 2012); Greenlight Capital, Inc. v. Greenlight (Switzerlanal)
S.A., No. 04-CV-3136, 2005 WL 13682, at *6 (S.D.N.Y. Jan. 3, 2005); Bologna v. Allsate Ins.
Co., 138 F. Supp. 2d 310, 324 (E.D.N.Y. 2001). Public harms that may reach the required
threshold include “potential danger[s] to the public health or safety.” Guccz' Am., Inc., 277 F.
Supp. 2d at 273; see also La Cz`beles, Inc. v. Aa'z`par, Lta’., No. 99 Civ. 4129, 2000 WL 1253240,
at *15 (S.D.N.Y. Sept. 1, 2000); Shrea’-It USA, Inc. v. Mobile Data Shrea', Inc., 228 F. Supp. 2d
455, 465 (S.D.N.Y. 2002) (conduct must consist of “significant ramifications for the public at

large” in order to properly state a claim for relief) (internal quotations and citation omitted);

13

 

Fashz'on Boutique of Short Hills, Inc. v. Femli USA, Inc., No. 91 Civ. 4544, 1992 WL 170559, at
*4 (S.D.N.Y. July 2, 1992). Accordingly, courts in this circuit agree that GBL Section 349
claims that stem from alleged trademark infringement involve public harm that is too attenuated
and insubstantial to satisfy the statutes' consumer protection purposes See Zip Int’l Grp., LLC v.
Trz'lim` Imports, Inc., No. 09-CV-2437, 2011 WL 2132980, at *9 n. 10 (E.D.N.Y. May 24,
2011); Gacci Am., Inc., 277 F. Supp. 2d at 273 (collecting cases).

Here, lGT fails to state a viable cause of action under GBL Sections 349-350. Though lGT
alleges H5G’s deceptive actions harmed their business, the FAC failed to adequately allege harm
to the public-at-large other than potential consumer confusion. FAC at 11 55. Since “the gravamen
of [Plaintiffs'] complaint is harm to a business as opposed to the public at large, [IGT] does not
have a cognizable cause of action under § 349.” Gucci Am., Inc., 277 F. Supp. 2d at 274; see also
Fashion Boutz'que ofShort Hills, 1992 WL 170559, at *3-4; Shred-Il, 228 F. Supp. 2d at 465;
Perkz`ns Schoolfor the Blina’, v. Maxi-Aia's Inc., 274 F. Supp. 2d 319, 327 (E.D.N.Y. 2003) (“lt is
well-established that trademark infringement actions alleging only general consumer confusion
do not threaten the direct harm to consumers for purposes of stating a claim under [NYGBL §
349.]”) (internal quotations and citations omitted); Perfect Pearl Co., Inc. v. Majesz‘ic Pearl &
Slone, Inc., 887 F. Supp. 2d 519, 543 (S.D.N.Y. 2012) (“the prevailing view in the Second
Circuit is that ‘trademark infiingement claims are not cognizable under [NYGBL] § 349 unless
there is specific and substantial injury to the public interest over and above the ordinary
trademark infringement.”’) (quoting MyPlayCily, Inc. v. Cona’uit Lta'., No. 10 Civ. 1615(Cl\/I),
2012 U.S. Dist. LEXIS 47313, 2012 WL 1107648, at *15 (S.D.N.Y. l\/lar. 30, 2012); Van Praagh
v. Gralton, 993 F. Supp. 2d 293, 306 (E.D.N.Y. 2014).

Therefore, because the FAC fails to allege facts addressing harm to the public beyond the

14

 

general consumer confusion associated with trademark infringement claims, H5G’s motion to
dismiss lGT’s deceptive acts and false advertising claims pursuant to GBL § 349 and §350 in
Count IV is GRANTED.
B. General Business Law Section 360-1ll

To establish a claim for trademark dilution under GBL Section 360-1, a plaintiff must
show “(1) that the trademark is truly distinctive or has acquired secondary meaning, and (2) a
likelihood of dilution either as a result of blurring’ or tarnishment.” Knowles~Carter v. Feyonce,
Inc., 347 F. Supp. 3d 217, 229 (S.D.N.Y. 2018) (citation and quotations omitted).

lGT has alleged facts sufficient to state a claim under § 360-1. As discussed above, lGT
alleges that they are “one of the world’s largest developers and distributors of computerized
gaming equipment and software, especially in the field of casino-style slot games,” and that it
“makes substantial investment in innovation and provides a portfolio of leading technology
products and services across all gaming markets” FAC at 1111 6-7. These assertions are sufficient
to allege the trademarks are distinctive nationwide as required under GBL Section 360-1. Cf. SMJ
Groap, Inc. v. 4I7Lafayette Rest. LLC, No. 06 Civ. 1774, 2006 WL 2516519, at *4 (S.D.N.Y.
Aug. 30, 2006) (dismissing plaintiffs claim under § 360-l because the asserted trademark’s
distinctiveness did not reach plaintiffs customers outside of the New York metro area).
Additionally, IGT alleged that H5G's use of its trademarks is likely to cause “dilution of the
distinctive quality of IGT’s GOLDEN GODDESS, CATS, and DA VlNCl DIAMONDS
trademarks and artwork”. FAC at 11 55. IGT also provided side by side comparisons of the

parties’ artwork to support their claim of dilution. See e.g., ECF No. 56 at 1111 19-24, 28-31, 36-

 

11 N.Y. Gen. Bus. Law § 360-l reads, “Likelihood of injury to business reputation or of dilution of the distinctive
quality of a mark or trade name shall be a ground for injunctive relief in cases of infringement of a mark registered
or not registered or in cases of unfair competition, notwithstanding the absence of competition between the parties or
the absence of confusion as to the source of goods or services.”

15

 

41, et seq. Accordingly, IGT has stated a claim under GBL Section 360-1.

VI. F ederal Copyright Infringement

To state a claim for copyright infringement, a plaintiff must allege "(1) which specific
original works are the subject of the claim; (2) plaintiffs ownership of the copyrights in those
works; (3) proper registration of the copyrights; and (4) by what acts during what time the
defendant infringed the copyright." LivePerson, Inc. v. 24/7 Castomer, Inc., 83 F. Supp. 3d 501,
507-08 (S.D.N.Y. 2015) (quoting Kelly v. L.L. CoolJ., 145 F.R.D. 32, 36 (S.D.N.Y. 1992))

(internal quotation marks omitted).

Here, IGT states a plausible copyright infringement claim. lGT provided over thirty
examples of how and when H5G allegedly infringed lGT’s validly owned, registered copyrights
See FAC 1111 24, 31, and 40. The FAC provides “side-by-side comparison[s] of images” including
lGTs’ “copyrighted artwork” and H5G’s infringing uses of the asserted copyrights and artwork.
lcl at 11 28. Defendants argue that a copyright registration is limited to a “single 2-D image.” ECF
No. 86 at p. 25. However, each of lGT’s copyright registrations provide protection for numerous
works associated with the respective game, including the over thirty instances of infringement

detailed in FAC 1111 24, 31, and 40.

Furthermore, the Settlement Agreement did not release H5G from liability on this claim. lGT
received two Federal Copyright Registrations for its 2-D artwork on January 11, 2018, and
another Federal Copyright Registration for additional 2-D artwork on January 22, 2018. Id. at 1111
12-14. H5G’s accused infringement of lGT’s copyrighted artwork began after January 1, 2016,
after H5G agreed that lGT was the sole owner of the artwork, and after H5G agreed to a license

for the artwork under § 9(e) et seq. of the Settlement Agreement. See e.g., FAC 1111 12-14, 17-18,

16

 

21-28, 32-43. Therefore, H5G’s Motion to Dismiss lGT’s copyright infringement claim is

DENIED.
CONCLUSION
For the foregoing reasons, Defendant’s Motion to Dismiss Counts 1, Il, 111 and V is

DENIED. Defendant’s Motion to Dismiss Count lV is GRANTED in part and DENIED in part.

SO ORDERED.

Date: March 29, 2019 7 £/&- %__\

New York, New York

 

ANDREW L. CARTER, JR.
United States District Judge

17

 

